Dismissed and Memorandum Opinion filed February 23, 2006








Dismissed and Memorandum Opinion filed February 23,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01205-CV
____________
 
WILLIAM SHEPHERD and BARBARA
SHEPHERD, Appellants
 
V.
 
ALLAN EDWARDS BUILDER, INC., ALLAN
EDWARDS, LISA WALLACE, ARRIBIATTA GROUP, INC., and RICHARD MULLEN, INDIVIDUALLY
AND D/B/A NEARTOWN REALTORS, Appellees
 

 
On Appeal from the
157th District Court
Harris County, Texas
Trial Court Cause
No.
05-16338
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed on October 21, 2005.
On February 16, 2006, appellants filed a motion to dismiss
the appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 23, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost.